Atkinson, J.
1. When a judgment refusing an interlocutory injunction is brought to the Supreme Court for review, the trial judge is authorized to grant a supersedeas upon such terms as may by him be deemed necessary to preserve the rights of the parties until the judgment of the Supreme Court can be had. Civil Code, § 5502. It is left, however, in the sound legal discretion of the judge to grant or refuse it. West v. Shackelford, 138 Ga. 163 (74 S. E. 1079).
(a) The jud"ge did not abuse his discretion in refusing to grant a supersedeas in this case.
2. There was no error in rejecting the evidence which the court excluded.
*802April 18, 1913.
Petition for injunction. Before Judge Pendleton. Fulton superior court. November 4, 1912.
Phil W. Davis and J. S. James, for plaintiffs.
L. Z. Rosser and P. H. Brewster, for defendants.
3. Under the pleadings and evidence there was no abuse of discretion in refusing to grant the interlocutory injunction as prayed.

Judgment affirpied.


All the Justices concur.